DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The claims are rejected as follows:
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloomer, US 2003/0221562 A1 (“Bloomer”). 
Claims 3–6 are rejected under 35 U.S.C. 103 as being obvious over Bloomer in view of Nomizo, JP 2004–176639 (“Nomizo”)1. 
Claim 1 describes an intake device for an internal combustion engine. The intake device comprises a case internally defining a dust side chamber, a clean side chamber, and a first resonator chamber. The intake device comprises a filter element provided between the dust side chamber and the clean side chamber. 
The first resonator chamber is defined between a peripheral wall of the case and one of the dust side chamber and the clean side chamber. The first resonator chamber communicating with another of the dust side chamber and the clean side chamber via a first communication passage extending along the peripheral wall of the case. The first resonator chamber is defined along a part of the peripheral wall on a first side of the case with respect to a first direction. The other of the dust side chamber and the clean side chamber extends along a part of the peripheral wall on a second side of the case which is diametrically opposed to the first side with respect to the first direction. The first communication passage extending in the first direction. At least a 
Bloomer discloses an intake device (i.e., induction system 10) for an internal combustion engine. Bloomer Fig. 2, [0016]. The intake device 10 comprises a case (i.e., lower shell 18, middle 20 and upper shell 22) internally defining a dust side chamber (i.e., the space inside filter mounting tubes 40 before hitting the filter 64), a clean side chamber (i.e., neck 82) and a first resonator chamber (i.e., resonate chamber 50). Id. at Fig. 3, [0023] and [0025]– [0026]. The intake device 10 comprises a filter element (i.e. filter 64) provided between the dust side chamber and the clean side chamber 82. Id. at Fig. 3, [0023]. 
Bloomer also discloses that the first resonator chamber 50 is defined between a peripheral wall of the case (i.e., first attachment interface 44) and the dust side chamber (i.e., see annotated Fig. 3). Id. at Figs. 2–3.  The first resonator chamber 50 communicates with the clean side chamber 82 via a first communication passage (i.e., neck portion 34) extending along the peripheral wall 44 of the case. Id. at Fig. 3. The first resonator chamber 50 is defined along a part of the peripheral wall 44 on a first side of the case with respect to a first direction. Id. at annotated Fig. 2. The dust side chamber extends along a part of the peripheral wall 44 on a second side of the case which is diametrically opposed to the first side with respect to the first direction. Id. The first communication passage 34 extends in the first direction. Id. At least a portion of the dust side chamber is located between the first resonator chamber 50 and the clean side chamber 82 with respect to the first direction. Id.

    PNG
    media_image1.png
    773
    873
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    845
    979
    media_image2.png
    Greyscale

Claim 3 describes the intake device of claim 1. The case further defines a second resonator chamber communicating with the other one of the dust side chamber and the clean side chamber via a second communication passage in such a manner that the first communication passage is defined between the peripheral wall and a part of a wall defining the second resonator chamber.
Bloomer does not disclose a second resonator chamber. 
However, in the analogous art of air cleaner assemblies, Nomizo discloses a second resonator chamber (i.e., the third compartment C3) communicating with the dust side chamber 

    PNG
    media_image3.png
    465
    750
    media_image3.png
    Greyscale

It would have been obvious to include a partition wall and a second communication passage on the partition wall in Bloomer’s resonator chamber 50 in a way similar to that disclosed by Nomizo because such resonator arrangement is known in the air cleaner resonator art as being suitable for internal combustion engines. With this modification, modified Bloomer would have a second resonator chamber communicating with the dust side chamber 40 via a second communication passage in such a manner that the first communication passage 34 is defined between the peripheral wall 44 of Bloomer and a part of a wall defining the second resonator chamber.

    PNG
    media_image4.png
    816
    1000
    media_image4.png
    Greyscale

Claim 4 describes the intake device of claim 1. The filter element is provided with a plate shape having a hypothetical plane passing centrally through the filter element and extending in parallel with the first direction such that air flows from the dust side chamber to the clean side chamber across the hypothetical plane.
Bloomer does not disclose that the filter element is plate shaped. 
However, in the analogous art of air cleaners, Nomizo discloses a filter 43 which is plate shaped. It would have been obvious to replace Bloomer’s filter 64 with Nomizo’s filter 43 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). With this modification, there would be 
Claim 5 describes the intake device of claim 4. The first communication passage extends along a part of the peripheral wall on a first side of the case with respect to a second direction extending in parallel with the hypothetical plane and orthogonal to the first direction. An intake inlet communicating with the dust side chamber and an intake outlet communicating with the clean side chamber are provided in a part of the peripheral wall on a second side of the case diametrically opposed to the first side with respect to the second direction.
Bloomer discloses that the first communication passage 34 extends along a part of the peripheral wall 44 on a first side of the case with respect to a second direction extending in parallel with the hypothetical plane and orthogonal to the first direction. Bloomer, annotated Fig. 3. An intake inlet (i.e., inlet 26) communicating with the dust side chamber (i.e., the portion of filter mounting tubes 40 before entering filter 64) and an intake outlet (i.e., exit tube 28) communicating with the clean side chamber 82 are provided in a part of the peripheral wall on a second side of the case diametrically opposed to the first side with respect to the second direction. It is noted that since a portion of the inlet 26 and outlet 28 are formed on the upper shell 22, they are provided on a part of the peripheral wall on a second side (i.e. top side) diametrically opposed to the first side (i.e., bottom side) with respect to the second direction (i.e., up and down direction). Additionally, the instant specification does not disclose that the location of intake outlet is critical to the operation of the air intake device 10, and therefore, shifting the position of the intake outlet 49 to be on the peripheral wall would have been an obvious matter of design choice.  MPEP 2144.01(VI)(C).

    PNG
    media_image5.png
    806
    753
    media_image5.png
    Greyscale

Claim 6 describes the intake device of claim 4. The hypothetical plane extends through the first resonator chamber and the clean side chamber.
Modified Bloomer discloses that the hypothetical plane extends through the first resonator and the clean side chamber. Bloomer Fig. 3. 
Modified Bloomer does not disclose that the hypothetical plane extends through the clean side chamber, however, it would have been obvious to add an elbow connecting to the outlet 28 . 

    PNG
    media_image6.png
    794
    737
    media_image6.png
    Greyscale

Allowable Subject Matter
Claims 7–14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is directed to the intake device of claim 1. The case includes a lower case member having a bottom plate and a side wall extending upright from a peripheral part of the bottom plate. The side wall forms at least a part of the peripheral wall of the case. The case also includes an upper case member substantially conformal to the lower case member in plan view. The upper case has an upper plate and a recess bottom plate connected to the upper plate via a vertical wall part such that the recess bottom plate is recessed downward with respect to the upper plate. The upper case has a cover extending in continuation with the upper plate and opposing the recess bottom plate from above. The dust side chamber is defined between the bottom plate and the recess bottom plate. The clean side chamber is defined between the cover and the recess bottom plate and between the upper plate and the bottom plate. The first resonator chamber is defined between the upper plate and the bottom plate.
Bloomer does not teach claim 7 because Bloomer does not disclose a recessed bottom plate connected to the upper plate via a vertical wall part such that the recess bottom plate is recessed downward with respect to the upper plate 41. 
Claim 8–14 are allowable because they depend from claim 7. 
Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the 112(b) rejections as the applicant has amended the claim to overcome the rejection. 
Claim Rejections 
The examiner withdraws the current 35 USC § 102 rejections as the applicant has amended the claim to overcome the current rejection. However, claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloomer. Details are provided above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                 

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Nomizo reference is provided as the 24-page Foreign Reference dated Oct. 01, 2020. The examiner relies on the original document for the figures and the machine translation for the text. The machine translation provided is not legible and the examiner has attached another copy of machine translation for mapping purposes.